Case 1:19-cr-00504-LAK Document 148 Filed 12/11/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wow errr et ee ee er eee er ere ee ee ee ee ee ee Le xX
UNITED STATES OF AMERICA,
-against- 19-cr-504 (LAK)
ALAN KAUFMAN,
Defendant.
ee x

ORDER

LEwIs A. KAPLAN, District Judge.

It has come to the Court’s attention that the subpoena issued by the Clerk’s office on
December 9, 2020, purportedly pursuant to the Court’s order of that date, is inconsistent with the
order. The order granted defendant’s motion for a subpoena calling for the documents described
in paragraph 1 of his proposed subpoena but denied his motion insofar as it sought a subpoena
calling for the documents described in paragraphs 2, 3 and 4. The subpoena issued yesterday,
however, called for all documents described in all of paragraphs 1 through 4. Accordingly, the
December 9, 2020 subpoena issued by the Clerk’s office is vacated.

The Clerk’s office is directed to issue a new subpoena in accordance with the terms
of the Court’s order.

SO ORDERED.

Dated: December 11, 2020 I, Wy
i,

Lewis A. Kaptar|

United States District Judge

 
